NO. 07-05-0341-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   DECEMBER 13, 2005

                          ______________________________

                           TERRESA JOELEEN WELLS
                A/K/A TERRESA JOELEEN NORTHCUTT, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

             NO. CR-02I-131; HONORABLE H. BRYAN POFF, JR., JUDGE
                       _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Terresa Joeleen Wells, a/k/a Terresa Joeleen Northcutt, appeals from her

conviction of arson. On April 16, 2004, the trial court signed an order deferring adjudication

and granting community supervision to appellant. On April 20, 2005, the State filed its

Motion to Revoke Probation and Proceed with Adjudication of Guilt alleging appellant

violated the terms of her community supervision. On July 6, 2005, the State filed its First
Amended Motion to Revoke Probation and Proceed with Adjudication of Guilt alleging

additional violations of the terms of appellant’s community supervision.


       On August 25, 2005, appellant executed a Plea of True to State’s Motion to Revoke

Probation and signed a Waiver of Right to Appeal. Appellant was sentenced to the Texas

Department of Criminal Justice Institutional Division for a term of eighteen years. The

certification of appeal states appellant has no right of appeal because it is a plea bargain

case and because appellant has waived her right of appeal.


       By letter dated November 10, 2005, this court notified appellant of these

circumstances and that the appeal was subject to dismissal. The court requested that

appellant either supply us with an amended certification illustrating that she has a right to

appeal or inform us why we should continue the appeal, by November 21, 2005. That

deadline has passed, and we have received neither a response nor an amended

certification.


       We have examined the clerk’s record to determine whether the trial court’s

certification is defective. Dears v. State, 154 S.W.3d 610, 613 (Tex.Crim.App. 2005).

Because the trial court’s certification affirmatively shows appellant waived her right of

appeal and because the record supports the trial court’s certification, we dismiss this

appeal. See Monreal v. State, 99 S.W.3d 615, 617 (Tex.Crim.App. 2003) (a valid waiver

of appeal prevents a defendant from appealing without the trial court’s consent); Stowe v.

State, 124 S.W.3d 228, 234 (Tex. App.–El Paso 2003, no pet.) (“[a] defendant in a

noncapital case may waive any right secured him by law, including his right to appeal”).


                                             2
      Accordingly, the appeal is dismissed.




                                       James T. Campbell
                                           Justice




Do not publish.




                                          3